Citation Nr: 0116481	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  99-11 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for malaria or its 
residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for 
PTSD, and which denied a compensable rating for malaria.


REMAND

The veteran contends that the RO improperly denied his claim 
of entitlement to service connection for PTSD because he 
incurred the disorder as a result of Vietnam combat service.  
The veteran also contends that the severity of symptomatology 
associated with his service-connected malaria supports a 
compensable rating.  However, review of the record discloses 
that additional RO action is required prior to further Board 
review of the veteran's claims.

During the course of this appeal there was a substantial 
change in VA law affecting this matter.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This statute redefines VA's duty to assist 
and to notify a claimant of information and evidence 
necessary to substantiate a claim for benefits.  The VCAA 
also eliminates the concept of a well-grounded claim, thereby 
superseding a United States Court of Appeals for Veterans 
Claims decision precluding VA assistance when a claim was not 
well grounded.  See Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order).  The new provisions 
require VA to make a reasonable effort to assist a veteran to 
obtain evidence necessary to substantiate a claim, which may 
include medical or other records and a medical examination or 
opinion.  Id.  The VCAA is applicable to all claims filed on 
or after the date of its enactment and to claims filed before 
the date of enactment but not finally adjudicated by that 
date.  VCAA at § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  REMAND of this case is required for compliance 
with VCAA notice and duty to assist provisions.  Because the 
RO has not considered whether the VCAA requires additional 
notification or development, Board adjudication of this 
appeal at this time could be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

Although the record reflects that the RO contacted the 
veteran's service department in an attempt to verify the 
veteran's stressor claims, the response appears to be 
incomplete.  Not only were there no records for one of the 
units in which the veteran served, but the records pertaining 
to the unit in which he did serve are missing the pages 
pertaining to the period in which he served.  Accordingly, 
the Board has determined that a further attempt should be 
made to verify the veteran's claimed stressors with the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly United States Army and Joint 
Services Environmental Support Group (ESG).  Depending upon 
the outcome of the search for verified combat stressors the 
veteran may have to be reexamined for a PTSD diagnosis that 
is valid for rating purposes.  West v. Brown, 7 Vet. App. 70, 
78 (1994).

The Board is mindful of the RO's repeated and conscientious 
efforts to have the veteran specifically identify places, 
dates, units of service, duty assignments, and names, ranks, 
units of assignment, and other identifying information 
concerning individuals involved in claimed stressful events, 
and other information that may be useful in retrieving 
pertinent records and in confirming his claimed combat duty 
and his alleged stressors.  In view of the veteran's prior 
inability to provide more specific details, the Board finds 
that requesting this information again would be futile and is 
not required.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.").

In addition, the record fails to show that the veteran has 
been examined to determine the nature and severity of malaria 
or its residuals, if any, since his October 1998 claim for a 
compensable rating for this service-connected disorder.  The 
Board finds that VA's duty to assist requires appropriate VA 
examination prior to further Board consideration of this 
issue on appeal.  See VCAA.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO shall review the claims file 
and ensure full compliance with VCAA 
notification and development procedures, 
especially those provided in sections 3 
and 4 (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

2.  The RO shall prepare a summary of the 
veteran's claimed in-service stressors 
based upon evidence of record in the 
claims file.  The RO shall attempt to 
verify the veteran's claimed stressors by 
sending the summary and a copy of the 
veteran's DD 214 and associated service 
personnel records to USASCRUR, 7798 
Cissna Road, Springfield, Virginia 22150.  
USASCRUR review shall include a search 
for incident reports pertaining to the 
events described by the veteran.  The RO 
also shall request a unit history and 
associate all additional evidence with 
the claims file.

3.  Following receipt of the USASCRUR 
report and completion of additional 
development warranted or suggested by 
that office, the RO shall prepare and 
associate with the claims file a report 
on the nature of an in-service stressful 
event, if any, verified by USASCRUR or by 
another credible evidence.

4.  After completing the development 
required above to the extent possible, 
the RO shall prepare and associate with 
the claims file a summary report on the 
nature of each verified in-service 
stressful event, if any.

5.  Thereafter, if and only if the RO 
obtains credible evidence verifying a 
claimed stressor, the RO shall schedule 
the veteran for VA examination and 
diagnosis of all psychiatric disorders.  
The RO shall provide the examiner with 
the summary stressor report and the 
examiner should be advised that only 
verified events described in the report 
may be considered for the purpose of 
determining whether exposure to a 
stressor in service resulted in current 
psychiatric symptoms.  If a PTSD 
diagnosis is appropriate, the examiner 
shall determine whether there is a causal 
link between current symptomatology and 
one or more of the verified in-service 
stressors.  The opinions contained in the 
report of examination shall be supported 
by a complete written rationale.  The 
examiner shall have access to the claims 
file and a copy of this REMAND.

6.  Thereafter, the RO shall review the 
psychiatric examination report to verify 
that a PTSD diagnosis, if any, is 
supported by a verified in-service 
stressor.  If a PTSD diagnosis is based 
upon an unverified history, the 
examination report is inadequate for 
rating purposes and must be returned.  
See Cohen v Brown, 10 Vet. App. at 140; 
West v. Brown, 7 Vet. App. 70, 77 (1994).

7.  The RO also shall arrange for VA 
examination of the veteran by an 
appropriate physician to determine the 
nature and severity of the veteran's 
service-connected malaria or its 
residuals, if any.  The examiner shall 
conduct all indicated studies, record 
pertinent medical complaints, symptoms, 
and clinical findings and provide a 
medical rationale for all conclusions.  
The examiner shall have access to the 
claims file and a copy of this REMAND.

8.  The RO shall inform the veteran that 
failure to report for a scheduled 
examination may have consequences adverse 
to the claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

9.  The RO shall ensure full completion 
of all of the aforementioned development.

If RO readjudication continues to deny one or both of the 
veteran's claims regarding PTSD and malaria residuals, the RO 
should issue a Supplemental Statement of the Case and provide 
the veteran and his representative with a reasonable time 
within which to respond.  The RO then shall return the case 
to the Board for further review.  The purpose of this REMAND 
is to obtain additional development.  The Board intimates no 
opinion as to the merits of the case.  Although the veteran 
need not take further action until so notified by the RO, he 
may submit to the RO additional evidence and argument 
pertaining to this REMAND.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



